Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Releases First Half 2008 Production Results "Seabee Mine Production On Track With 2008 Target" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, July 8 /CNW/ - Claude Resources Inc. (CRJ.TSX : CGR.AMEX) today reported First Half 2008 gold production results of 19,953 ounces from the Company's Seabee mining operation, an increase of 17% over the First Half The Company is on track with its previously announced production target of 48,000 to 52,000 ounces for 2008. The stated expectation at the beginning of 2008 was that 40% of production would take place in the first half of 2008 and 60% in the second half. The 2008 target range represents an increase of 8% to 17% over 2007 production. "The 2008 production target has been raised above 2007 results because of the investment Claude Resources made at the Seabee mining operation, much of which was facilitated by its recent debenture offering," stated Vice President of Mining Operations Philip Ng. "Production results that are on target, year to date, are proving the value of that investment." In 2007 the capacity of the Seabee mill was expanded. In early 2008, rolling stock was significantly upgraded, enabling Claude to get more ore to the mill. Ongoing is the development of satellite deposits at Santoy 8 and Porky West that give the Company access to additional gold resources beyond those at the Seabee Mine and Santoy 7 Mine. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
